Citation Nr: 1757004	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-17 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, to include service in the Republic of Vietnam. He died in December 2009 and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the appellant and her son testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record. 

In September 2017, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01. Such opinion was obtained in November 2017.


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died on December [REDACTED], 2009, and lists the immediate cause of death as esophageal cancer.


2. The Veteran was exposed to herbicide agents coincident with his service in the Republic of Vietnam from November 1967 to May 1969.  

3. The Veteran's esophageal cancer is related to his in-service exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1116, 1310, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injuries primarily causing death.  38 C.F.R. § 3.312(c)(3).

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. 
§ 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C. § 1116(f). In the instant case, the Veteran was exposed to herbicide agents coincident with his service in the Republic of Vietnam from November 1967 to May 1969.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). However, esophageal cancer is not acknowledged to be presumptively related to herbicide exposure.  Notwithstanding such presumption, a veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant asserts that the esophageal cancer that caused the Veteran's death is related to his military service, to include his acknowledged exposure to herbicide agents coincident with his Vietnam service. She also contends that the Veteran's service-connected diabetes mellitus type II, diabetic nephropathy, and coronary artery disease (CAD), post myocardial infarction, contributed to his death. However, as the Board herein awards service connection for the cause of the Veteran's death based on his in-service exposure to herbicide agents, the Board need not reach the question of whether his service-connected disabilities were contributory causes of his death.   

In this regard, the Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to esophageal cancer. His post-service treatment records include a September 2008 private treatment record that noted an initial diagnostic impression of esophageal carcinoma. The Veteran passed away on December [REDACTED], 2009, and his death certificate lists the immediate cause of death as esophageal cancer. 

In light of the Veteran's acknowledged in-service exposure to herbicide agents and the fact that he ultimately died of cancer, the Board requested a VHA opinion to determine if his fatal cancer was related to his military service, to include such in-service exposure.  In a November 2017 opinion, a VHA physician, who specializes in hematology and oncology, opined that there was at least a 50 percent or greater probability that the Veteran's esophageal cancer was etiologically related to his military service and his acknowledged in-service exposure to herbicide agents. In support thereof, the examiner noted that the Veteran did not have a strong lifestyle-related etiology for his metastatic esophageal adenocarcinoma and his Agent Orange exposure had been classified by the International Agency for Research on Cancer and the U.S. National Toxicology program as a known human carcinogen. The examiner also referenced two systematic studies, which showed convincing evidence for a strong association of Agent Orange exposure and esophageal cancers. 

Therefore, based on the November 2017 VHA opinion, the Board finds that the Veteran's esophageal cancer was related to his presumed herbicide exposure during his military service. Therefore, service connection for the cause of the Veteran's death is warranted.    



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


